Case 1:20-cv-20836-BB Document 70 Entered on FLSD Docket 10/09/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                           Case No.: 1:20-CV-20836-BLOOM/LOUIS

 AARON FRUITSTONE, on behalf of himself
 and all others similarly situated,

        Plaintiff,
 v.

 SPARTAN RACE, INC.,
 a Delaware Corporation,

       Defendant.
 ______________________________________/

                 PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

        Plaintiff respectfully responds to this Court’s Order to Show Cause [ECF No. 68]. Plaintiff

 was finally able to confirm a mediation date with Spartan’s counsel yesterday for either December

 4, 2020 or December 7, 2020 before The Honorable John Thornton (Ret.). Plaintiff contacted

 Judge Thornton and confirmed both dates. The Parties, on August 17, 2020, originally scheduled

 mediation in this matter, but that date needed to be changed and Spartan apparently did not allow

 their counsel to confirm any set date to reschedule because, just today, Undersigned Counsel was

 informed by Spartan’s counsel that Spartan has decided to ask their defense counsel to withdraw

 and they will seek other counsel. That is apparently the reason Spartan’s Counsel has been unable

 the last few weeks (as Plaintiff has continuously requested) to confirm the mediation date, so

 Plaintiff could inform the Court as per the deadline. Plaintiff respectfully apologizes for not being

 able to confirm the Mediation date by the deadline and respectfully requests the Court enter an

 Order scheduling mediation (apparently with Spartan’s new counsel, whom we will certainly also

 confirm the date). A proposed order is respectfully attached as Exhibit A.




                                                Page 1
Case 1:20-cv-20836-BB Document 70 Entered on FLSD Docket 10/09/2020 Page 2 of 2




 Dated: October 9, 2020.                                Respectfully Submitted,

                                                        By:/s/Adam M. Moskowitz
                                                        Adam M. Moskowitz
                                                        Florida Bar No. 984280
                                                        adam@moskowitz-law.com
                                                        Howard M. Bushman
                                                        Florida Bar No. 0364230
                                                        howard@moskowitz-law.com
                                                        Joseph M. Kaye
                                                        Florida Bar No. 117520
                                                        joseph@moskowitz-law.com
                                                        THE MOSKOWITZ LAW FIRM, PLLC
                                                        2 Alhambra Plaza
                                                        Suite 601
                                                        Coral Gables, FL 33134
                                                        Telephone: (305) 740-1423



                                  CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the forgoing was served on October 9, 2020,
 on counsel for Defendant listed on the attached service list.
                                                        /s/ Adam M. Moskowitz
                                                        Adam M. Moskowitz, Esq.
                                                        Florida Bar No. 984280




                                               Page 2
